Case 19-61608-grs      Doc 836     Filed 07/29/20 Entered 07/29/20 13:58:21            Desc Main
                                   Document     Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY
                                 LONDON DIVISION
IN RE:                                                 CASE NO. 19-61608-grs
     AMERICORE HOLDINGS, LLC et al.,
          DEBTORS.                                     CHAPTER 11

                                                       JOINTLY ADMINISTERED

                                ___________________________

                NOTICE OF FILING CERTIFICATE OF GOOD STANDING
                              FOR JAMES A. LODOEN
         Please take notice that pursuant to Local Rule 83.1 of the Joint Rules for the Eastern and
Western Districts of Kentucky, the undersigned hereby files the Certificate of Good Standing of

James A. Lodoen in support of the Motion for Admission to Practice Pro Hac Vice of James A.

Lodoen filed on July 27, 2020 [Doc 812]. The Certificate of Good Standing is attached hereto as

Exhibit A.

                                             Respectfully submitted,


                                             /s/ Chrisandrea L. Turner
                                             Chrisandrea L. Turner

                                             STITES & HARBISON, PLLC
                                             250 West Main Street
                                             Suite 2300
                                             Lexington, KY 40507
                                             Telephone: (859) 226-2300
                                             E-Mail address: clturner@stites.com

                                             COUNSEL FOR SA HOSPITAL ACQUISITION
                                             GROUP LLC




728582:1:LEXINGTON
Case 19-61608-grs         Doc 836   Filed 07/29/20 Entered 07/29/20 13:58:21             Desc Main
                                    Document     Page 2 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 29th day of July, 2020 a true copy of the foregoing was

served electronically in accordance with the method established under the Court’s CM/ECF

Administrative Procedures upon all parties in the electronic filing system in this case and all

other relevant parties.

                                              /s/Chrisandrea L. Turner
                                              Chrisandrea L. Turner




728582:1:LEXINGTON                               2
Case 19-61608-grs    Doc 836   Filed 07/29/20 Entered 07/29/20 13:58:21   Desc Main
                               Document     Page 3 of 4




                                 Exhibit A




728582:1:LEXINGTON                        3
Case 19-61608-grs
     19-61608-grs Doc
                   Doc836
                       834 Filed
                            Filed07/29/20
                                  07/29/20 Entered
                                             Entered 07/29/20
                                                       07/29/20
                                                              13:58:21
                                                                 08:51:38Desc
                                                                           Desc
                                                                              Main
                                                                                 Main
                          Document Page
                          Document       Page41ofof41




                        STATE OF MINNESOTA
                         IN SUPREME COURT
                                Certtflcate of Good Standing



This is to certify that the following lawyer is in good standing.



                                         JAMES A LODOEN




was duly admitted to practice as a lawyer and counselor at law in all the courts of this state on



                                         May01, 1986



Given under my hand and seal of this court on

                                         July 27, 2020




                                                                              Emily J. Eschweiler, Director
                                                                              Office of Lawyer Registration
